PER CURIAM.
We deny the petition for writ of certio-rari on .the authority of Lescher v. Department of Highway Safety & Motor Vehicles, No. 4D06-2291, 2006 WL 3733197, *1, 946 So.2d 1140, 1142 (Fla. 4th DCA Dee.20, 2006). As in Leseher, we certify the following question as one of great public importance:
Does the amendment to section 322.271(4), Florida Statutes, which eliminated hardship driver’s licenses effective July 1, 2003, violate the prohibition against ex post facto laws as to persons who could have applied for a hardship license before the amendment became effective?
WARNER, GROSS and TAYLOR, JJ., concur.